DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 5/3/21 has been accepted and entered. Accordingly, claims 1-20 are amended, the new drawings 6A-6D are accepted and entered, and the amendment to the specification is accepted and entered. 
Claim Objections
The objection to claims 1 and 12 are withdrawn as a result of the amendment. 

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 101
The rejection of claims 11 and 14-20 under 35 U.S.C. 101 has been withdrawn as a result of the amendment to claim 11, particularly “controlling an engine controller and one or more of brakes, steering and throttle to automatically adjust[sic] the operation of the ground vehicle as the ground vehicle maneuvers”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-10 correspond to system claims. With respect to the system claims, at least claim 1 includes: 
 (1) “a energy consumption cruise controller . . . configured to control an engine controller and one or more of brakes, steering, and throttle to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the segment of the roadway to maintain the operation of the ground vehicle within an operation threshold based on the detected driving parameters and ground vehicle control inputs, wherein the operation threshold is the operation of the ground vehicle that decreases an amount of overall energy consumption by the ground vehicle and maintains a longitudinal speed of the ground vehicle within a longitudinal speed threshold associated with the segment of the roadway”.  In addition, several claims include further functional claim limitations carried out by the “energy consumption cruise controller” including:
identify the visual detection driving parameters for the respective segments of the roadway as detected by the visual detection devices in real-time as the ground vehicle maneuvers along the respective segments  the roadway; determine an impact that each of the visual detection driving parameters for the respective segments of the roadway are having on the driving environment that the ground vehicle is operating in real-time; and automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold to accommodate for each of the visual detection driving parameters as each visual detection driving parameter impacts the driving environment for the respective segments of the roadway that the ground vehicle is operating in real-time”
Claim 4: “identify each ground vehicle control input as detected by the ground vehicle control detector in real-time as the ground vehicle maneuvers along the respective segments of the roadway; determine a current state of operation of the ground vehicle and a driver intent inputs for the respective segments of the roadway from each ground vehicle control input for the respective segments of the roadway as the ground vehicle is operating in real-time, wherein the current state of the operation of the ground vehicle is indicative as to a current operation of the ground vehicle as the ground vehicle is operating in real-time and the driver intent inputs is an intent input as to a state of control of the ground vehicle that the driver requests to operate the ground vehicle in real-time; and automatically further adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to accommodate for the current state of the operation of the ground vehicle and the driver inputs of the driver of the ground vehicle for the respective segments of the roadway in real-time.”. 
Claim 6: “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments  of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the estimated load of the ground vehicle of the respective segments of the roadway determined in real-time, wherein the estimated load of the ground vehicle impacts the amount of energy consumption by the ground vehicle as the ground vehicle operates along the plurality of segments  of the roadway in real-time”. 
automatically adjust the operation of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments  of the roadway to accommodate for one or more of the speed and acceleration vehicle load parameter as the one or more of the  speed and acceleration vehicle load parameter varies in real- time thereby impacting the vehicle load of the ground vehicle in real-time to maintain the operation of the ground vehicle within the operation threshold for the respective segments  of the roadway”. 
Claim 10: “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the combined driving risk level of the ground vehicle determined in real-time, wherein the driving risk level for the ground vehicle impacts the amount of energy consumption by the ground vehicle as the ground vehicle operates along the plurality of segments of the roadway in real-time”. 
	At least claim 2 includes: 
	(2) “visual detection devices configured to detect a plurality of visual detection driving parameters”.
	At least claim 5 includes: 
(3) “a vehicle load estimator configured to detect a plurality of vehicle load parameters associated with a vehicle load of the ground vehicle in real-time . . and determine an estimated load of the ground vehicle in real-time”. In addition, further claims include further functional claim limitations carried out by the “vehicle load estimator” including:
Claim 7: “detect one or more of a speed and acceleration vehicle load parameter associated with the vehicle load of the ground vehicle in real-time . . . determine the estimated load of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments  the roadway based on one or more of the speed and acceleration vehicle load parameter detected in real-time”. 
	At least claim 9 includes: 
risk estimator configured to detect a plurality of driving risk conditions associated with the driving environment of the ground vehicle in real-time . . . determine a combined driving risk level for the ground vehicle as the ground vehicle maneuvers along the respective segments  the roadway”. 
With respect to system claims 1-10, under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “device”, “estimator” or “controller” performing a claimed function.  
With respect to (2), “device”, see MPEP 2181, section 1 A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  
With respect to (1) and (3)–(4), in general, a generic placeholder, or a non-structural term is a term “having no specific structural meaning for performing the claimed function”.  See MPEP 2181 section I.  "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 792 F.3d at 1349; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996); see also MPEP 2181. The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.
In order to determine if a term has specific structural meaning for performing the claimed function “examiners may check whether: [1] the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; [2] general and subject matter specific dictionaries Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential); MPEP 2181, section I. 
Here, similar to Williamson cited above, in the context of the Specification the word “estimator” does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used.  For example, the “vehicle load estimator” (150) and “risk estimator” (160) are merely shown as black boxes, akin to Williamson. Similarly, the word “controller” sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used.  For example, the “energy consumption cruise controller” is merely shown as a black boxes, akin to Williamson, i.e., 120, 320, 420 and 520.  In addition, similar to Williamson the term "controller" is merely a generic description for software or hardware that performs the recited functions that are likewise recited solely in terms of their function. That is, the term "controller" is merely a nonce word or "non-structural generic placeholders" that are equivalent to the term "means" because they fail to connote sufficiently definite structure and, in the context of claim 1, invoke § 112, sixth paragraph. Cf. Williamson, 792 F.3d at 1350 (discussing similar nonce words, and interpreting the term "distributed learning control module" under § 112, sixth paragraph because it did not recite sufficiently definite structure).  See Fiber, LLC v. Ciena Corp., -- F. App'x --, 2019 WL 6216149, at *4 (Fed. Cir. 2019) (unpublished) (construing the term "control" as a means-plus-function limitation) . . . [t]he clear import of these authorities is that the term "control" adds no structural significance as a modifier or descriptor of a recited term to avoid means-plus-function treatment under § 112, sixth paragraph). 
Therefore, terms like "control device" and "control means"--or even the term "control" itself as in the Ciena case cited above--must be interpreted under § 112, sixth paragraph.  There is no reason to distinguish the term "controller" in claim 1 any differently. In this sense, the recited controller is analogous to the claimed processors that expanded panels of PTAB held were non-structural generic placeholders that required means-plus-function treatment in three instructive informative opinions regarding functional claiming. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative)). 
This interpretation is supported by the specification which broadly defines “controller” by the nonce term “device” (¶ 45 “energy consumption cruise controller 120 may be a device that is capable of electronically communicating with other devices. Examples of the energy consumption cruise controller 120 may include a mobile telephone, a smartphone, a workstation, a portable computing device, other computing devices such as a laptop, or a desktop computer, cluster of computers, set-top box, and/or any other suitable electronic device”) and another nonce term “module” which can be purely software (¶ 15 “each of the various components discussed may be considered a module, and the term "module" shall be understood to include at least one software, firmware, and hardware (such as one or more circuit, microchip, or device, or any combination thereof), and any combination thereof” (spec. ¶15).  The specification fails to provide any other indication of structure for the controller. Accordingly, under a broadest reasonable interpretation, a “controller” is a “module” or “device” which can also be a software process such that the term “controller” does not connote any particular structure. 
In addition, in the section entitled “Vehicle Load Estimator Configuration” (published specification, hereinafter “spec.” ¶¶ 92- 108) element 410 in FIG. 4 is indicated as the “vehicle load estimator” and the section almost entirely describes the “vehicle load estimator” in purely functional terms using the inputs to box 410 and the outputs of box 410. 
Similarly, in the section entitled “Risk Estimator Configuration” (spec. ¶¶ 109-126) element 510 in FIG. 5 is indicated as the “vehicle load estimator” and the section almost entirely describes the “Risk Estimator Configuration” in purely functional terms using the inputs to box 410 and the outputs of box 510. 
Similarly, specification almost entirely describes the “energy consumption cruise controller” in functional terms of inputs to and outputs from the black box 120, 320, 420 and 520. 
The specification further indicates each of the black box “estimators” 150, 160, 410,  510 and “energy consumption cruise controller” 120, 320, 420 and 520 may be considered modules which “shall be understood to include at least one software, firmware, and hardware (such as one or more circuit, microchip, or device, or any combination thereof), and any combination thereof” (spec. ¶16).  In addition, 
For example, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. See MPEP 2181, II B. 
In addition, although inputs to and outputs from the black box estimators and controller are discussed, no algorithm disclosing how the inputs translate to outputs is provided such that the terms “estimator” and “controller” do connote structure or a specific algorithm for carrying out the functional language. See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338”).
For further analysis on a “controller” determined to be a § 112, sixth paragraph means-plus-function limitation, see the excerpt below from  Ex parte STEVEN FIRRA Appeal 2020-000542, 2020, Ex Parte 2020 Pat. App. LEXIS 4685, *4-9, 2020:
As noted above, the Examiner interprets the controller limitations as means-plus-function limitations under § 112, sixth paragraph because the term "controller" is said to be a "generic placeholder" that is not modified structurally, where this "generic placeholder" performs certain recited functions . . . [w]e see no error in this means-plus-function interpretation. Apart from reciting that the first and second controllers each have respective sets of controls for controlling respective display and aircraft systems, the claim recites no particular structure to perform the recited functions. Although omitting the term "means" in a claim element creates a rebuttable presumption that § 112, sixth paragraph does not apply, such an omission does not automatically prevent that element from being construed as a means-plus-function element. See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). In such a case, § 112, sixth paragraph will apply if the claim term fails to recite sufficiently definite structure, or else recites function without reciting sufficient structure for performing that function. See id. at 1349. That is the case here. First, we agree with the Examiner that the term "controller" is merely a generic description for software or hardware that performs the recited functions, despite the controllers comprising respective sets of controls--controls that are likewise recited solely in terms of their function. That is, the term "controller" and "controls" are merely nonce words or "non-structural generic placeholders" that are equivalent to the term "means" because they fail to connote sufficiently definite structure and, in the context of claim 1, invoke § 112, sixth paragraph. Cf. id. at 1350 (discussing similar nonce words, and interpreting the term "distributed learning control module" under § 112, sixth paragraph because it did not recite sufficiently definite structure); Aristocrat Techs. Australia Pty Ltd. v. Multimedia Games, Inc., 266 F. App'x 942, 945-46 (Fed. Cir. 2008) (unpublished) (construing "control means" as a means-plus-function limitation); Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1363-64 (Fed. Cir. 2012) ("The recitation of 'control device' provides no more structure than the term 'control means' itself, rather it merely replaces the word 'means' with the generic term 'device.'"); Fiber, LLC v. Ciena Corp., -- F. App'x --, 2019 WL 6216149, at *4 (Fed. Cir. 2019) (unpublished) (construing the term "control" as a means-plus-function limitation) . . . [t]he clear import of these authorities is that the term "control" adds no structural significance [*7]  as a modifier or descriptor of a recited term to avoid means-plus-function treatment under § 112, sixth paragraph. Therefore, terms like "control device" Ciena case cited above--must be interpreted under § 112, sixth paragraph. On this record, we see no reason to treat the terms "controller" and "controls" in claim 1 any differently. To the extent that Appellant contends that these terms are inherently structural to avoid means-plus-function treatment under § 112, sixth paragraph ( see Appeal Br. 7-9; Reply Br. 4-5), there is no persuasive evidence on this record to substantiate such a contention. In this sense, the recited controllers and controls are analogous to the claimed processors that expanded panels of this Board held were non-structural generic placeholders that required means-plus-function treatment in three instructive informative opinions regarding functional claiming. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative)). Accord Ans. 6-7 (referring to the lack of structural description in connection with the "controller/processor"). We reach this conclusion despite the fact that the recited controllers each have a respective set of controls. Like the recited "controllers," the recited "controls" are merely nonce words or "non-structural generic placeholders" that are equivalent to the term "means" because they fail to connote sufficiently definite structure. Nor do the controllers' and controls' respective modifying terms, namely "first" and "second," add sufficient structure to the recited elements to preclude § 112, sixth paragraph construction, for they merely distinguish one set of elements from the other. Appellant's contention, then, that the recited controllers are not means-plus-function limitations, but rather refer specifically to modified conventional standby displays and configurable controllers that existed in the art at the time of the invention (Appeal Br. 7-8), is unavailing. Not only is the term "controller" a nonce word as explained above, our emphasis on Appellant's term "modified" underscores that even assuming, without deciding, that the recited controllers refer to conventional standby displays and configurable controllers as Appellant contends, they are nonetheless modified and, therefore, differ from those ostensibly conventional elements. This acknowledged modification, then, undercuts Appellant's contention that the term "controller" is structurally equivalent to known controllers in the art to presumably impart the requisite structure to the term to avoid means-plus-function treatment under § 112, sixth paragraph. 

In addition, the term “estimator” is not defined in the specification and the dictionary definition of “estimator” does not correspond to a noun connoting any structure. For example, the term is defined as “A rule, method, or criterion for arriving at an estimate of the value of a parameter” or “A person who estimates the price, value, number, quantity, or extent of something”.1 
Similarly, the term “controller” is not defined in the specification and the dictionary definition of “controller” does not correspond to a noun connoting any structure. For example, the term is defined as “A person or thing that directs or regulates something”.2 
 (B) For each of limitations (1)-(4) following “configured to” comprises italicized functional language modifying the generic terms in prong (A), respectively. 
 (C) the generic placeholders in (A) are not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
With respect to: 
(1) “a energy consumption cruise controller” the specification almost entirely describes the “energy consumption cruise controller” in functional terms of inputs to and outputs from the black box 120, 320, 420 and 520. In addition, the specification which broadly defines “controller” by the nonce term “device” (¶ 45 “energy consumption cruise controller 120 may be a device that is capable of electronically communicating with other devices. Examples of the energy consumption cruise controller 120 may include a mobile telephone, a smartphone, a workstation, a portable computing device, other computing devices such as a laptop, or a desktop computer, cluster of computers, set-top box, and/or any other suitable electronic device”) and another nonce term “module” which can be purely software (¶ 15 “each of the various components discussed may be considered a module, and the term "module" shall be understood to include at least one software, firmware, and hardware (such as one or more circuit, microchip, or device, or any combination thereof), and any combination thereof” (spec. ¶15).  The specification fails to provide any other indication of structure for the controller. Accordingly, under a broadest reasonable interpretation, a “controller” is a “module” or “device” which can also be a software process such that the term “controller” does not connote any particular structure.  
(3) “a vehicle load estimator” in the section entitled “Vehicle Load Estimator Configuration” (published specification, hereinafter “spec.” ¶¶ 92- 108) element 410 in FIG. 4 is indicated as the “vehicle load estimator” and the section almost entirely describes the “vehicle load estimator” in purely functional terms using the inputs to box 410 and the outputs of box 410. However, no specific corresponding structure is provided; and
(4) “a risk estimator” in the section entitled “Risk Estimator Configuration” (spec. ¶¶ 109-126) element 510 in FIG. 5 is indicated as the “vehicle load estimator” and the section almost entirely 
The closest to a corresponding structure for (1) and (3)-(4) provided in the specification generically recites that both estimators and the controller “may be a device that is capable of electronically communicating with other devices” or “at least one software, firmware, and hardware”. Spec. ¶¶ 16, 45-46, 107-108, 125-126.  Accordingly, the words “estimator” or “controller” that can be any device capable of electronic communication or at least one of software, firmware or hardware. Moreover, each of limitations (1) and (3)-(4) are given the same generic structure.  
With respect to: 
 (2) “visual detection devices” the corresponding structure includes at least
¶ 52 “road looking camera 340, the radar 350, the LIDAR 305, and/or any other type of visual detection device that may detect the visual detection driving parameters”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181 II B citing Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  

For example, with respect to claim 1, the specification and drawings fail to disclose a particular algorithm or flow chart as to how to carry out the computer implemented function of “automatically adjusting the operation of the ground vehicle . . . to maintain the operation of the ground vehicle within an operation threshold based on the detected driving parameters and ground vehicle control inputs . . . that decreases an amount of overall energy consumption by the ground vehicle . . . maintains a longitudinal speed of the ground vehicle within a longitudinal speed threshold associated with the respective segments of the roadway”. 
Although the specification indicates a box for an “energy consumption cruise controller” 120, 320, 420 and 520 specification merely describes the “energy consumption cruise controller” in functional terms of inputs to and desired outputs from the black box 120, 320, 420 and 520, the specification does not describe an algorithm that indicates how the inputs translate to outputs. For example, the specification fails to describe and algorithm that calculates, determines or otherwise balances this series of inputs to produce an output.  Moreover, merely describing a computer implemented function in terms of its desired output is insufficient for describing a corresponding structure or specific algorithm. See MPEP 2181, II (“Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm").  
Rather, the specification and claims merely disclose the “energy consumption cruise controller” can take any vehicle system input (“the engine controller, brakes, steering, throttle, and/or any other type of system of the ground vehicle 110 that trigger the ground vehicle 110 to operate”) in combination with “driver intent” in combination with any “driving parameters” (i.e., claim 1) to calculate an automatic See Spec. ¶84.
Additionally, it is important to note, that in ¶97 the specification purports to disclose “how the energy consumption cruise controller 420 automatically adjusts the operation of the ground vehicle 110 relative to segments of the roadway with more extreme 3D geometry 470” (relevant to the limitations of claims 5 and 6). ¶ 97 provides an example that road “curvature 280b” may impact “vehicle load 430 of the ground vehicle 110 as the ground vehicle 110 engages the segment of the roadway with more extreme 3D geometry 470”. In response to road “curvature” and “extreme 3D geometry” the “energy consumption cruise controller 420 may automatically adjust a fully loaded semi-truck and trailer to decelerate further and operate at the lower limit 255b of the longitudinal speed threshold”.  
However, the specification again simply states exemplary inputs such as road “curvature” and “extreme 3D geometry” and an output of deceleration while failing to disclose how an algorithm determines the output should be deceleration. In addition, in this particular example related to claims 5 and 6, the specification fails to disclose how an algorithm would determine all of the functional language requirements in the combination of claims 1, 5 and 6, to produce a particular automatic adjustment of the operation of the ground vehicle, i.e., “maintain the operation of the ground vehicle within an operation threshold based on the detected driving parameters and ground vehicle control inputs”; “wherein the operation threshold is the operation of the ground vehicle that decreases an amount of overall energy consumption by the ground vehicle”, “maintain the operation of the ground vehicle within the operation threshold based on the estimated load of the ground vehicle”. 
If the specification fails to disclose an algorithm that indicates how a recited output is generated, the claimed limitation is indefinite.  See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338”). 
Furthermore, a specific algorithm must be disclosed for each of the functional claim limitations carried out by (1) related to an “energy consumption cruise controller” and “automatically adjusting the operation of the ground vehicle”. See Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, at 1319 (holding that "[c]omputer- implemented means-plus- function claims are indefinite unless the specification discloses an algorithm to perform the function associated with the limitation[,]" and that "[w]hen the specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus- function limitation, the specification is treated as if it disclosed no algorithm."); MPEP 2181 II B.
Accordingly, with respect to (1) the dependent claims are further rejected for reciting additional functional claim limitations that do not include a specific algorithm describing how each the claimed functions are carried out given the various inputs and constraints required in the claim language (i.e., claim 3: “identify the visual detection driving parameters”; “determine an impact that each of the visual detection driving parameters are having on the driving environment that the ground vehicle is operating in real-time; “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the segment of the roadway to maintain the operation of the ground vehicle within the operation threshold to accommodate for each of the visual detection driving parameters”; Claim 4: “identify each ground vehicle control input as detected by the ground vehicle”; determine a current state of operation of the ground vehicle and a driver intent”; “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the segment of the roadway to accommodate for the current state of the operation of the ground vehicle and the driver intent of the driver of the ground vehicle in real-time”; claim 6: “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the segment of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the estimated load of the ground vehicle determined in real-time, wherein the estimated load of the ground vehicle impacts the amount of overall energy consumption by the ground vehicle as the ground vehicle operates along the segment of the roadway in real-time”; Claim 8: “automatically adjust the operation of the ground vehicle in real-time as the ground vehicle maneuvers along the segment of the roadway to accommodate for the speed/acceleration vehicle load parameter as the speed/acceleration vehicle load parameter varies in real-time thereby impacting the vehicle load of the ground vehicle in real-time to maintain the operation of the ground vehicle within the operation threshold for the segment of the roadway”; Claim 10: “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the segment of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the overall driving risk level of the ground vehicle determined in real-time”).
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
This interpretation is supported by the specification which broadly defines “controller” and “estimator” by the nonce term “device” (¶ 45 “energy consumption cruise controller 120 may be a device that is capable of electronically communicating with other devices. Examples of the energy consumption cruise controller 120 may include a mobile telephone, a smartphone, a workstation, a portable computing device, other computing devices such as a laptop, or a desktop computer, cluster of computers, set-top box, and/or any other suitable electronic device”) (¶ 107 “load estimator . . . may be a device”) (¶ 125 “risk estimator . . . may be a device”) and another nonce term “module” which can be purely software (¶ 15 “each of the various components discussed may be considered a module, and the term "module" shall be understood to include at least one software, firmware, and hardware (such as one or more circuit, microchip, or device, or any combination thereof), and any combination thereof” (spec. ¶15).  The specification fails to provide any other indication of structure for the controller. Accordingly, under a broadest reasonable interpretation, a “controller” and “estimator” are a “module” or “device” which can also be a software process such that the term “controller” does not connote any particular structure. 
Accordingly, claims 1, 3-4, 6, 8, 10 are rejected for recitations related to “automatic adjustment” discussed above and claims 2, 5, 6, 9 are rejected for depending from a rejected claim. 
Similarly, claims 5, 7 are further rejected as indefinite for reciting limitations related to (3), a load estimation, without a corresponding algorithm in the specification indicating how a recited output is generated. 
Similarly, claim 9 is further rejected as indefinite for similarly reciting limitations related to (4), risk estimation, without a corresponding algorithm in the specification indicating how a recited output is generated. 

The rejection of claims 11-20 as being indefinite under 112(b) has been withdrawn with respect to indefiniteness as to whether the elements are hardware or software or both as a result of the claim amendments. 

Similarly, with respect to (1), the specification almost entirely describes the “energy consumption cruise controller” in functional terms of inputs to and outputs from the black box 120, 320, 420 and 520. 
With respect to (3), in the section entitled “Vehicle Load Estimator Configuration” (published specification, hereinafter “spec.” ¶¶ 92- 108) element 410 in FIG. 4 is indicated as the “vehicle load estimator” and the section almost entirely describes the “vehicle load estimator” in purely functional terms using the inputs to box 410 and the outputs of box 410. 
Similarly, with respect to (4), in the section entitled “Risk Estimator Configuration” (spec. ¶¶ 109-126) element 510 in FIG. 5 is indicated as the “vehicle load estimator” and the section almost entirely describes the “Risk Estimator Configuration” in purely functional terms using the inputs to box 410 and the outputs of box 510. 
With respect to (1) and (3)–(4), the specification further indicates each of the black box “estimators” 150, 160, 410,  510 and “energy consumption cruise controller” 120, 320, 420 and 520 may be considered modules which “shall be understood to include at least one software, firmware, and hardware (such as one or more circuit, microchip, or device, or any combination thereof), and any combination thereof” (spec. ¶16).  In addition, no specific structure is assigned to any “estimator” or “controller” other than the black box representations presented in the figures and the suggestion that both estimators and the controller “may be a device that is capable of electronically communicating with other devices” or “at least one software, firmware, and hardware”. Spec. ¶¶ 16, 45-46, 107-108, 125-126.  See MPEP 2181, II B.
It is important to note that merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. See MPEP 2181, II B.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, separate and distinct from the 112(f) rejection, claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
35 U.S.C. 112(b) requires the claims “must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant”.  With respect to claims 1 and 11, in view of the specification, under a broadest reasonable interpretation, the limitation “decreases an amount of energy consumption by the ground vehicle” is indefinite for several reasons.  First, “an amount” is a term of degree relative to “energy consumption”  which is indefinite since the specification fails to provide any standard for determining or measuring what “an amount” relative to “energy consumption” could be.  For example, the specification provides a wide array of energy that can be used by a vehicle, i.e., “hydrocarbon fuels, such as gasoline and/or diesel, electric energy that is generated from coal, nuclear power, solar power, hydro power, hydrogen, natural gas . . . liquid fuel, stored electric charge in a battery, and/or any other type of energy that is consumed by the ground vehicle” (Spec. ¶ 20) but fails to disclose how amounts of consumption of any one particular energy, or combination of different types of energy is measured or determined. The specification fails to disclose any units for measuring energy consumption or any conversion of units of energy consumption between different type of energy consumption. 
decrease in an amount energy consumed? It is recommended to amend the claim language to clarify these indefinite aspects. 
Third, a given automatic adjustment must be during a time when “the ground vehicle maneuvers along respective segments  of the roadway to maintain the operation of the ground vehicle” and “within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway”, “wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle”.  However the recitation of “decreases an amount of energy” is indefinite and relative terminology since no relative time frame is given in which a decrease of overall energy is to occur, i.e., for a trip, road segment, instantaneous, performing a maneuver, etc. For example, the specification indicates a decrease of overall energy consumption can include an a “temporary” increase in energy consumption (Spec. ¶ 21 “an increase in energy consumption to pass the ground vehicle 110 at a faster rate as a greater decrease in overall energy consumption despite the temporary increase in energy consumption”). 
Furthermore, in view of Spec. ¶21 recited above, claims 1-20 are rejected as indefinite since it is unclear whether “decreases an amount of energy consumption” as recited in at least claims 1 and 11 refers to a frame of time longer than a “temporary” amount of time or to the total energy expended by a vehicle at any given moment, the amount of time in a road segment, or the amount of time over a “plurality of segments”. 
For example, with respect to claim 1 and similarly recited in claim 11, the limitation “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments of the roadway to maintain the operation ofPage 12 of 37Appl. No. 16/212,108 Amdt. Dated 5/3/2021the ground vehicle within an operation threshold for the respective segments of the roadway . . . wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle, over the plurality of segments of the roadway” is indefinite since the claim requires that the automatic adjustment must maintain operation of the ground vehicle within an operation threshold for the respective segments of the roadway, such that the operation threshold is for each segment but also requires that the same operation threshold is for “the plurality of segments of the roadway” such that the limitation is indefinite as to whether the operation threshold applies to each segment or all segments of the roadway since the same operation threshold cannot apply to both. For example, if there are 10 total segments, the “operation threshold” for each of the respective segments would be 10 different operation thresholds, whereas a single operation threshold for all segments of a roadway, i.e., “the operation threshold . . . that decreases an amount of energy consumption by the ground vehicle over the plurality of segments of the roadway”, thereby rendering the claim indefinite. It is recommended to clarify the claim language to resolve the indefinite language. 
Claims 1-20 are rejected under 112(b) as indefinite for an additional reason. With respect to claims 1 and 11, the limitation “and specified by at least one of the plurality of driving parameters, as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller” is indefinite because it is unclear what is being specified by at least one of the plurality of driving parameters.  The limitation is also indefinite because it is unclear what is 
Claims 1-20 are rejected under 112(b) as indefinite for an additional reason. With respect to claims 1 and 11, the limitation “automatically adjust . . . that decreases an amount of energy consumption . . . as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller” is unclear in view of the specification since the specification fails to provide any measure of an amount of energy consumption without the energy consumption cruise controller and consequently any comparison of energy consumption decrease between energy consumed with and without an “energy consumption cruise controller” such that it is unclear what comparison is being required in the claimed invention. 
Similarly, at least claims 1 and 11 require “the driving parameters are indicative to a driving environment that the ground vehicle is operating” such that driving parameters are somehow derived from the driving environment. This is in contradiction to the description.  Spec. ¶ 49 clearly cites “the driving parameters provide insight as to the current operation of the ground vehicle 110 such as but not limited to the acceleration of the ground vehicle 110, deceleration, wheel speed and so on” such that the metes and bounds of what constitutes “driving parameters” that are “indicative to a driving environment that the ground vehicle is operating” is indefinite. 
Claims 3 and 13 are rejected under 112(b) as indefinite for at least an additional reason.  Specifically, the limitation “determine an impact that each of the visual detection driving parameters are having on the driving environment” is unclear since the specification clarifies that the visual detection parameters themselves characterize the driving environment (Spec. ¶ 48 “The driving parameters are indicative to a driving environment that the ground vehicle 110 is operating”). Accordingly, it is unclear how the driving environment can impact itself.
Claim 13 is rejected under 112(b) for lack of antecedent basis for the limitation “the visual detection devices” when visual detection devices are not previously recited. 
Claims 4 and 14 are rejected under 112(b) as indefinite for at least an additional reason. Claims 1 and 11 require “the energy consumption cruise controller . . . configured to control an engine controller 
The specification states that driver inputs are manual rather than automatic and can override the energy consumption cruise controller (¶87) such that it is indefinite and unclear as to how the invention can simultaneously require further adjustments based on driver manual input (¶ 87 “energy consumption cruise controller 320 may be overridden . . . driver requesting a decrease in the operating speed based on the driver applying pressure to the brake pedal . . . driver may override . . . automatically concede to the driver”) while maintaining the requirements for maintaining an operation threshold required in claim 1.  
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) as indefinite for at least an additional reason.  With respect to claims 9 and 19 the limitation “detect a plurality of driving risk conditions . . . driving risk conditions are generated from the driving environment . . . and a driver status . . . indicative of an engagement of the driver . . . determine a combined driving risk level for the ground vehicle . . . based on the driving risk conditions” is indefinite.  
The term "combined" in relation to “driving risk” in claim is a relative term which renders the claim indefinite.  First, the term “combined driving risk” does not appear in the originally filed specification such that it is unclear what the metes and bounds of the term includes and does not include.  However, an educated guess is that it is synonymous with “overall driving risk” which does appear in the originally filed specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the specification discloses the “overall risk driving level 530” is determined “relative to the driving risk conditions of the driving environment and the driver status of the driver” (¶ 112), but it is unclear how overall driving risk is relatively determined from these inputs (i.e., FIG. 5 depicts inputs such as road surface conditions 540, driver alertness and readiness level 550, 3D maps road geometry 560, weather conditions 570, traffic accident history database 580 provided to a “risk estimator” 510, which further provides input to an “overall driving risk level” 530) or what standard is used to characterize the combination of inputs as a “driving risk” or “overall driving risk”. In addition, the specification (Risk 
With respect to claims 10 and 20, the combination of “determine a combined driving risk level for the ground vehicle . . . based on the driving risk conditions” (claim 9) and “automatically adjust the operation of the ground vehicle . . . to maintain the operation of the ground vehicle within the operation threshold based on the combined driving risk level” is indefinite since the specification fails to provide any standard for how a combined risk level would translate to an automatic adjustment within the operation threshold.  For example, with respect to “3D Maps Road Geometry” (560, FIG. 5) the specification merely states “the energy consumption cruise controller 520 may adjust the operation of the fully loaded semi-truck and trailer significantly different than the empty semi-truck and trailer especially when maneuvering throughout more segments of the roadway with more extreme 3D geometries 570” (Spec. ¶118). However, FIG. 4 shows 3D maps and geometry and vehicle load by themselves are shown as inputs to determine an automatic adjustment without any determination of risk that would provide “different” adjustments based on those inputs such that it is unclear what actions, algorithms, decisions or judgments are made to determine “combined risk”. 
Claim 10 is also rejected under 112(b) for lack of antecedent basis for line 6, “the driving risk level”. 
Claim 20, depending from claim 18,  is also rejected under 112(b) for lack of antecedent basis for “the combined driving risk level”.

Claim Rejections - 35 USC § 112(a) New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, with respect to claims 1 and 11, the originally filed specification failed to include the newly amended limitation “automatically adjust the operation of the ground vehicle . . . within an operation threshold for the respective segments of the roadway . . . wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle, over the plurality of segments of the roadway . . . as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller”. Specifically, the originally filed specification does not teach, disclose or suggest an operation threshold, which is determined on the basis of comparing (1) an energy consumption during operation of a vehicle with (2) an energy consumption cruise controller with energy consumption during operation of a vehicle without an energy consumption cruise controller and analyzing the comparison to determine a relative decrease between case (1) and case (2) to arrive at a relative decrease in energy consumption, wherein that decrease further is used the entire operation of the ground vehicle in real time as the ground vehicle travels on the road. For example, the originally filed specification does not even discuss determining a level of energy consumption without using the energy consumption cruise controller. 

Claim Rejections - 35 USC § 112(a) Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. Accordingly, claims 1-10 are rejected under 112(a), written description requirement, for the reasons cited above in the 112(b) indefiniteness rejection. 
Additionally, “Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of section 112(a). See MPEP § 2161.01, subsection III, and MPEP § 2164.08.”.  See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(a) Enablement
With respect to the enablement requirement, separate and distinct from the 112(f) rejection, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons cited above. 
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2161.01, III. 
“The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366.  See MPEP 2161.01, III. 
A rejection under 35 U.S.C. 112(a) for lack of enablement must be made when the specification does not enable the full scope of the claim. See MPEP 2161.01, III.  Here, the specification fails to enable the full scope of the limitation an “energy consumption cruise controller communicatively coupled to the plurality of driving environment sensors and the ground vehicle control detector, the energy consumption cruise controller configured to control an engine controller and one or more of brakes, steering, and throttle to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments  of the roadway to maintain the operation of Page 12 of 37Appl. No. 16/212,108the ground vehicle within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway, wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle, over the plurality of segments of the roadway and maintains a speed of the ground vehicle within a speed threshold associated with the respective segments of the roadway and specified by at least one of the plurality of driving parameters, as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller” as recited in claim 1 and similarly recited in claim 11 without undue experimentation by one of ordinary skill in the art for the reasons discussed below. 
Although the specification describes a black box controller (i.e., “energy consumption cruise controller” 120, 320, 420 and 520”) to receive the recited inputs and produce and adjustment output, the specification fails to disclose any flowcharts, examples, or basic mathematical calculations that would enable one of ordinary skill in the art to compute the adjustment required in claims 1 and 11 in a way that accounts for the full scope of inputs i.e., “detected driving parameters” and “ground vehicle inputs of the respective segments of the roadway” within the required constrains, i.e., wherein the adjustment “decreases an amount of energy consumption by the ground vehicle” and also “maintains a speed of the ground vehicle . . . within a speed threshold associated with the respective segments of the roadway and specified by at least one of the plurality of driving parameters as compared to operation of the ground 
For example, the detected driving parameters, which the specification characterizes as “numerous” (¶50)  include but are not limited to:
 “acceleration, deceleration, ground vehicle speed, wheel speed, road lane markings, position of external vehicles, position of the ground vehicle, maps, posted speed limits, upper limit and lower limits of the operating speed, 3D road map, roadway curvature, roadway grade, YAW, windshield wiper operation, anti-lock brake (ABS) activation, visibility conditions, weather conditions, landmarks associated with the roadway, cabin air temperature, cabin air pressure, road surface temperature, exhaust dew point, intake dew point and/or any other type of driving parameter that is indicative to the driving environment of the segment of the roadway”.  See Spec. ¶49;
Input from sensors “that are associated with the ground vehicle 110. The sensors include but are not limited to a road looking camera 340, a radar 350, an inertial measurement unit (IMU) 360, a global positioning system (GPS) 370, and a control area network (CAN) bus 380. The sensors detect driving parameters. See Spec. ¶47; 
“Additional driving parameters may be detected via the vehicle to everything (V2X) connection 325 to the network 310”.  See id;
“numerous visual detection driving parameters” ¶53;
“driving parameters of the rain and/or snow”; ¶ 61;
“driving parameters detected by the IMU 360 associated with the real-time movement of the ground vehicle 110 relative to the driving environment of the ground vehicle 110”; ¶69 
“3D maps 315 may provide numerous driving parameters that have terrain aspects” (Spec. ¶71) “such as but not limited to ascending grades of the segment of the roadway, descending grades of the segment of the roadway, curvature of the segment of the roadway, posted signage, maps of the segment of the roadway, terrain of the segment of the roadway, look ahead maps of the roadway beyond the segment of the roadway, landmarks associated with the segment of the roadway, posted speed limit signs, and/or any other type of driving parameter that is associated with the geometry and/or terrain of the segment of the roadway. ¶72;
may identify each driving parameter and the corresponding impact of that driving parameter on the driving environment in real-time and then automatically adjust the operation of the ground vehicle 110 based on the overall state of the driving environment in real-time. In doing so, the energy consumption cruise controller 320 may automatically adjust the vehicle systems 390 of the ground vehicle 110”.  Spec. ¶51.  
Furthermore in addition to adjusting speed, the “adjustment” based on various parameters cited above combined with “ground vehicle control inputs” encompasses adjusting all vehicle systems in order to achieve the desired output that “decreases an amount of overall energy consumption by the ground vehicle and maintains a longitudinal speed of the ground vehicle within a longitudinal speed threshold associated with the segment of the roadway” (claim 1). See Spec. ¶51 “Rather than simply having the ground vehicle 110 operate at the set speed . . . automatically adjust the operation of the ground vehicle 110 . . . automatically adjust the vehicle systems 390 . . . the vehicle systems 390 may include but are not limited to the engine controller, brakes, steering, throttle, and/or any other type of system of the ground vehicle 110 that trigger the ground vehicle 110 to operate”. See i.e., ¶¶ 51, 84. 
However, the specification provides no guidance to one of ordinary skill in the art how the multitude of all the combined driving parameters are used by the energy consumption controller to “identify . . . the corresponding impact of that driving parameter on the driving environment in real-time” or “adjust the operation of the ground vehicle 110 based on the overall state of the driving environment” such that at least undue experimentation necessarily have to occur to make or use the full scope of the claim limitations.  For example, under the Wands factors (MPEP 2164.01(a) A-H), with respect to how the adjustment output is determined, there are (G), no working examples, (F) no direction provided by the inventor; (B) a highly complex nature of the invention wherein:
voluminous input factors recited above (and also “ground vehicle control inputs” (claims 1 and 11); vehicle load estimation and its impact with 3D road geometry (claims 2, 7, 12 and 17; “determining a combined risk level” (claims 9 and 19) as well as “the driver input” (claims 4 and 14) must be weighed to orchestrate voluminous vehicle control adjustments (i.e., ¶51 including autonomous driving ¶ 75) to achieve particularly constrained desired output (i.e., claim 1 “that decreases an amount of overall energy real time”; such that with respect to factor H (quantity of experimentation), the full scope of the required claim limitations may not even be achievable to one of ordinary skill in the art, but at least would require an extremely high degree of experimentation given the guidance in the specification. 
To this point and with respect to factor A (breadth of claims) the specification does not provide a limiting definition of “energy consumption” by the ground vehicle, but provides examples that consumed energy includes but is not limited to “hydrocarbon fuels, such as gasoline and/or diesel, electric energy that is generated from coal, nuclear power, solar power, hydro power, hydrogen, natural gas . . . liquid fuel, stored electric charge in a battery, and/or any other type of energy that is consumed by the ground vehicle”.  Spec. ¶ 20. For this limitation alone, one of ordinary skill in the art would not be able to determine what adjustment of the various vehicle systems would ensure all such combined energy in any given moment of adjustment, in real time, would guarantee a “decrease in overall energy consumption” while the vehicle is driving down the road given the guidance in the specification without undue experimentation. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for at least an additional reason. The limitation, “automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments of the roadway to maintain the operation ofPage 12 of 37Appl. No. 16/212,108 Amdt. Dated 5/3/2021the ground vehicle within an operation threshold for the respective segments of the roadway . . . wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle, over the plurality of segments of the roadway . . . as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller” lacks requisite guidance in the specification for a PHOSITA at the time of effective filing for several reasons. 
First, the specification fails to provide any measure of an amount of energy consumption without the energy consumption cruise controller and consequently any comparison of energy consumption decrease between energy consumed with and without an “energy consumption cruise controller” such 
Second, the above limitation requires that the automatic adjustment must maintain operation of the ground vehicle within an operation threshold for the respective segments of the roadway, such that the operation threshold is for each segment but also requires that the same operation threshold is for “the plurality of segments of the roadway” such that the limitation is indefinite as to whether the operation threshold applies to each segment or all segments of the roadway since the same operation threshold cannot apply to both. For example, if there are 10 total segments, the “operation threshold” for each of the respective segments would be 10 different operation thresholds, whereas a single operation threshold for all segments of a roadway, i.e., “the operation threshold . . . that decreases an amount of energy consumption by the ground vehicle over the plurality of segments of the roadway”, such that a PHOSITA would not be able to design a system such that the operation threshold fulfills both requirements of the claimed invention. 
Third, in view of the specification, under a broadest reasonable interpretation, the limitation “decreases an amount of energy consumption by the ground vehicle” as recited in claims 1 and 11 is not enabled by the specification for several reasons.  
For example, “an amount” is a term of degree relative to “energy consumption” and the specification fails to provide any standard for determining or measuring what “an amount” relative to “energy consumption” could be.  For example, the specification provides a wide array of energy that can be used by a vehicle, i.e., “hydrocarbon fuels, such as gasoline and/or diesel, electric energy that is generated from coal, nuclear power, solar power, hydro power, hydrogen, natural gas . . . liquid fuel, stored electric charge in a battery, and/or any other type of energy that is consumed by the ground vehicle” (Spec. ¶ 20) but fails to disclose how amounts of consumption of any one particular energy, or 
Additionally, “amount of energy consumption” appears to indicate more than one type of energy is considered with respect to “decreases an amount” and the specification does not provide a measurement or standard used to determine whether increases and decreases in amounts of particular energy consumed would result in a decrease of “overall energy consumption”.  For example, no limiting definition of “energy consumption” is provided in the specification such that the metes and bounds of what constitutes “energy consumption” is unclear. Does “energy consumption” necessarily the amount of energy consumed by every single vehicle component? Or can it mean the energy consumed with respect to a single type of energy, vehicle subsystem, or part? For example, could “energy consumption” refer only to consumption of gasoline such that adjustment decreasing energy consumption only requires decreasing consumption of gasoline even when the adjustment also increases electrical battery usage? If “energy consumption” necessarily requires calculating the amount of energy consumed by every single vehicle component to determine if a particular adjustment would be a “decrease” of an amount of energy, it is unclear how disparate types of energy are measured against one another, i.e., would and adjustment that results in a decrease of a Kilowatt of energy consumed but also results in an increase of .1 gallons of gasoline be considered an increase or decrease in energy consumed? 
Accordingly, for the three reasons cited above, one of ordinary skill in the art at the time of effective filing would not be able to make or use the automated cruise control system recited in claims 1 and 11 that adjusts operation of aground vehicle as required in the claims given the guidance in the specification. Claims 2-10 and 12-20 are rejected for depending from a rejected claim. 

Claims 4 and 14 are rejected under 112(a) for a lack of enablement for at least an additional reason. For example, Claims 1 and 11 require “the energy consumption cruise controller . . . configured to control an engine controller and one or more of brakes, steering, and throttle to automatically adjust the operation of the ground vehicle . . . within an operation threshold . . . that decreases an amount of energy 
The specification states that driver inputs are manual rather than automatic and can override the energy consumption cruise controller (¶87) such that it is indefinite and unclear as to how the invention can simultaneously require further adjustments based on driver manual input (¶ 87 “energy consumption cruise controller 320 may be overridden . . . driver requesting a decrease in the operating speed based on the driver applying pressure to the brake pedal . . . driver may override . . . automatically concede to the driver”) while maintaining the requirements for maintaining an operation threshold required in claim 1.  Given the lack of guidance in the specification, a PHOSITA would not be able to make or use an invention that requires the operation threshold requirements of claim 1 while simultaneously accounting for manual driver override commands that override the operation threshold requirements. 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for at least an additional reason.  With respect to claims 9 and 19 the limitation “detect a plurality of driving risk conditions . . . driving risk conditions are generated from the driving environment . . . and a driver status . . . indicative of an engagement of the driver . . . determine a combined driving risk level for the ground vehicle . . . based on the driving risk conditions” is not sufficiently enabled by the specification such that one of ordinary skill in the art could make or use the claimed invention since the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
First, the term “combined driving risk” does not appear in the originally filed specification such that it is unclear what the metes and bounds of the term includes and does not include.  However, an educated guess is that it is synonymous with “overall driving risk” which does appear in the originally filed specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the specification discloses the “overall risk driving level 530” is determined “relative to the driving risk conditions of the driving environment and the driver status of the driver” (¶ 112), but it is unclear how 
With respect to claims 10 and 20, the combination of “determine a combined driving risk level for the ground vehicle . . . based on the driving risk conditions” (claim 9) and “automatically adjust the operation of the ground vehicle . . . to maintain the operation of the ground vehicle within the operation threshold based on the combined driving risk level” is not enabled by the specification since the specification fails to provide any standard for how an overall risk level would translate to an automatic adjustment within the operation threshold.  For example, with respect to “3D Maps Road Geometry” (560, FIG. 5) the specification merely states “the energy consumption cruise controller 520 may adjust the operation of the fully loaded semi-truck and trailer significantly different than the empty semi-truck and trailer especially when maneuvering throughout more segments of the roadway with more extreme 3D geometries 570” (Spec. ¶118). However, FIG. 4 shows 3D maps and geometry and vehicle load by themselves are shown as inputs to determine an automatic adjustment without any determination of risk that would provide “different” adjustments based on those inputs such that it is unclear what actions, algorithms, decisions or judgments are made to determine “combined risk”. The specification does not appear to have an objective standard or measurement of this term sufficient for one of ordinary skill in the 
Claim Rejections - 35 USC § 112(d)
The rejection of claim 18 rejected under 35 U.S.C. 112(d) has been withdrawn as a result of the amendment changing the dependency from depending on itself to depending from claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0001639 to Dempsey et al. (Dempsey). 
	With respect to claims 1 and 11, Dempsey discloses an automated cruise control system to automatically decrease overall energy consumption (¶64 “vehicle speed management module 160 may be structured to reduce fuel consumption of the vehicle 100”), comprising: 
a plurality of driving environment sensors (140, FIG. 1; ¶25 “controller 150 is structured to receive/interpret data from one or more of the components shown in FIG. 1. For example, the data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”; ¶64 “sensors 140, in order to acquire the distance characteristics and size characteristics and monitor the surrounding area around the vehicle 100. The vehicle monitoring system may include lidar, radar, ultrasound, and the like”) associated with a ground vehicle that maneuvers on a 
wherein the driving parameters are indicative to a driving environment that the ground vehicle is operating and wherein the plurality of segments of the roadway comprise respective portions of the roadway that include a respective specific geometry3;
(¶64 “vehicle monitoring system may include one or more sensors, such as sensors 140, in order to acquire the distance characteristics and size characteristics and monitor the surrounding area around the vehicle 100. The vehicle monitoring system may include lidar, radar, ultrasound, and the like . . . sensors 140 include radar-based sensors configured to acquire the distance characteristics regarding a distance (e.g., forward distance, rearward distance, lateral distance, etc.) between the vehicle 100 and another vehicle”) (¶25 data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) (¶ 79 “current location of the other vehicle may include an absolute location of the vehicle (e.g., GPS coordinates, etc.)”); 
a ground vehicle control detector associated with the ground vehicle that is configured to detect a plurality of ground vehicle control inputs associated with an operation of the ground vehicle received from one or more of a brake pedal, an accelerator pedal, an automatic cruise control, a steering angle sensor and a clutch of the ground vehicle as the ground vehicle maneuvers along the plurality of segments of the roadway, wherein the ground vehicle control inputs are generated from operation of the ground vehicle along the plurality of segments of the roadway 
(i.e., 170, 172, 175, FIG. 2 “vehicle data”; “vehicle operation data”; “ cruise control data”)
(175, cruise control data, FIG. 2; FIG. 1 controller receives input signals from vehicle subsystems 120 and powertrain system 110 (¶ 25 “controller 150 is structured to receive/interpret data from one or more of the components shown in FIG. 1”) including clutch data (¶27, ¶86 “shift the transmission 112 into neutral”), vehicle driver inputs including automatic cruise control (¶ 34) brake pedal data (¶60) accelerator 
(¶25 “CAN bus includes any number of wired and wireless connections. Because the controller 150 is communicably coupled to the systems and components in the vehicle 100 of FIG. 1, the controller 150 is structured to receive/interpret data from one or more of the components shown in FIG. 1”) ( ¶37 “engine speed sensors; vehicle speed sensors; engine torque sensors; vehicle mass sensors; road grade measurement sensors (e.g., an inclinometer); and the like. Accordingly, the vehicle operation data 172 includes data regarding a characteristic of the operation of the vehicle 100. The vehicle operation data 172 may include operation characteristics such as, but not limited to, an engine speed, a vehicle speed, an engine torque, an aerodynamic drag, component efficiencies (e.g., engine efficiency, transmission efficiency, etc.)”)
(¶56 “The load determination module 156 may be structured to continuously determine the current road load or, in certain embodiments, the determination may be made after a preset amount of time or distance”; FIG. 8, the load determination module can be based on road horizon data 340, or vehicle operation data, FIG. 9B, 420, 422, which includes road segment geometry (¶ 25 “The data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) 
(¶57 “receive horizon data 173 regarding an attribute of the road . . . include data regarding a current being traveled on . . . receive horizon data 173 as the vehicle travels along a road . . . may include . . . road grade . . . road curvature . . . road type . . . number of lanes”) 
(¶25 “controller 150 is structured to receive/interpret data from one or more of the components shown in FIG. 1. For example, the data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”)
(Fig. 8, 310 receive vehicle data, 320 acquire vehicle operation data, 322 determine current load road; FIG. 9B); and 
an energy consumption cruise controller communicatively coupled to the plurality of driving environment sensors and the ground vehicle control detector, the energy consumption cruise controller (controller 150, vehicle speed management module 160, vehicle data 170, vehicle operation data 171, to control an engine controller (¶93 “controller automatically implements the adjustment to the cruise control speed”; ¶ 86 “controller 150 may decide . . . decrease cruise control speed . . . provide engine power”) and one or more of brakes, steering (¶69 “controller 150 may automatically control lateral movement of the vehicle”), and throttle 
to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments of the roadway to maintain the operation of the ground vehicle within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway
(¶20 automatic . . . speed adjustment”)(¶64 “The vehicle speed management module 160 may be structured to reduce fuel consumption of the vehicle 100 over a mission by interpreting the vehicle operation data 172, the horizon data 173, and the drafting data 174 to determine which of the current road load”) (360, FIG. 8 “adjust cruise control set speed based on mission constraint data”, FIG. 9B)
(¶56 “The load determination module 156 may be structured to continuously determine the current road load or, in certain embodiments, the determination may be made after a preset amount of time or distance”)
wherein the operation threshold is the operation of the ground vehicle that decreases an amount of energy consumption by the ground vehicle, over the plurality of segments of the roadway 
(¶ 21 “controller selectively adjusts the operating speed of the vehicle via the cruise control set speed to achieve or substantially achieve the lowest load condition to thereby reduce fuel consumption”; ¶64; ¶19; ¶86; claim 21 “the controller is structured to reduce fuel consumption over a mission by interpreting vehicle operation data, the horizon data, and the drafting data”) 
(FIG. 8, 9B)
(¶56 “The load determination module 156 may be structured to continuously determine the current road load or, in certain embodiments, the determination may be made after a preset amount of time or distance”)
(¶¶ 57-59 “horizon data 173 . . . current road being traveled on and/or upcoming roads . . . for planned route . . . as the vehicle travels along a road . . . road grade . . . road curvature . . . number of use the current and future road to adjust a cruise control set speed based on feedback provided by the CEM system to optimize fuel economy”; ¶ 72)
and maintains a speed of the ground vehicle within a speed threshold associated with the respective segments of the roadway  and specified by at least one of the plurality of driving parameters as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption
(¶ 21 maximum/minimum vehicle speed”; ¶34 maximum vehicle speed; ¶68 “maximum vehicle speed excursion level may be specified. In this event, the vehicle speed management module 160 may be predisposed to favor fuel efficiency over performance”; ¶76 “using fuel consumption as a variable and various other variables a predefined maximum/ minimum vehicle speed deviation relative to a posted speed limit, optimize fuel consumption to a minimum value)
(¶56 “The load determination module 156 may be structured to continuously determine the current road load or, in certain embodiments, the determination may be made after a preset amount of time or distance”)
(FIG. 8) (¶¶ 83–84 “vehicle speed management module 160 may . . . thereby increasing fuel efficiency over the route . . . mission constraint data 171 may include a cruise control operating mode for the vehicle 100 such as operation based on a time constraint, a speed constraint, fuel efficiency, and/or performance. At process 360, the controller 150 adjusts the cruise control set speed based further on the mission constraint data 171. As such, the vehicle speed management module 160 may weigh fuel economy versus performance in order to satisfy a given constraint (e.g., predefined time of arrival, minimum or maximum vehicle speed, etc.)”) (¶ 34 “mission constraint data 171 may include a constraint . . . a speed constraint”) (¶57 “horizon data 173 may include data regarding a current road being traveled on and/or possible upcoming roads . . . route management system may receive the horizon data 173 as the vehicle travels along a road . . . based on GPS-based vehicle position and a digital map database . . . a speed limit, a road grade . . . a road curvature (e.g., a slight curve, a substantial curve, etc.), a road type . . . a number of lanes, and the like”). 

With respect to claims 2 and 12, Dempsey discloses the plurality of driving environment sensors include: a plurality of visual detection devices4 configured to detect a plurality of visual detection driving parameters that are associated with the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway, wherein the visual detection driving parameters are driving parameters that are visually identifiable as detected by the visual detection devices and are indicative to the driving environment that the ground vehicle is operating (¶64 “vehicle monitoring system may include one or more sensors, such as sensors 140, in order to acquire the distance characteristics and size characteristics and monitor the surrounding area around the vehicle 100. The vehicle monitoring system may include lidar, radar, ultrasound, and the like . . . sensors 140 include radar-based sensors configured to acquire the distance characteristics regarding a distance (e.g., forward distance, rearward distance, lateral distance, etc.) between the vehicle 100 and another vehicle”) (¶25 data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) (¶ 79 “current location of the other vehicle may include an absolute location of the vehicle (e.g., GPS coordinates, etc.)”) (¶82 “vehicle drafting data 174 may be acquired via sensors 140 (e.g., lidar, radar, ultrasonic sensors, etc.) and may include at least one of distance characteristics and size characteristics regarding another vehicle”). 

With respect to claims 3 and 13, Dempsey discloses the energy consumption cruise controller is further configured to: 
identify the visual detection driving parameters for the respective segments of the roadway as detected by the visual detection devices in real-time as the ground vehicle maneuvers along the respective segments of the roadway (¶64 “vehicle monitoring system may include one or more sensors, monitor the surrounding area around the vehicle 100. The vehicle monitoring system may include lidar, radar, ultrasound, and the like . . . sensors 140 include radar-based sensors configured to acquire the distance characteristics regarding a distance (e.g., forward distance, rearward distance, lateral distance, etc.) between the vehicle 100 and another vehicle”) (¶25 data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) (¶ 79 “current location of the other vehicle may include an absolute location of the vehicle (e.g., GPS coordinates, etc.)”) (¶82 “vehicle drafting data 174 may be acquired via sensors 140 (e.g., lidar, radar, ultrasonic sensors, etc.) and may include at least one of distance characteristics and size characteristics regarding another vehicle”);
determine an impact that each of the visual detection driving parameters for the respective segments of the roadway are having on the driving environment that the ground vehicle is operating in real-time (¶82 “vehicle drafting data 174 may be acquired via sensors 140 (e.g., lidar, radar, ultrasonic sensors, etc.) and may include at least one of distance characteristics and size characteristics regarding another vehicle . . . the vehicle drafting module 159 interprets the vehicle drafting data 174 to determine a draft zone when a drafting arrangement (e.g., approaching another vehicle, being approached by another vehicle, etc.) is experienced by the vehicle 100. At process 332, the controller 150 determines the relative speed between two vehicles (e.g., the vehicle 100 and the vehicle 200, etc.). In one embodiment, the vehicle drafting module 159 uses the distance characteristics and the speed of the vehicle 100 (e.g., from the vehicle operation data 172, etc.) to determine the relative speed between the vehicle 100 and 200 . . . At process 336, the controller 150 determines an adjusted coefficient of aerodynamic drag based on the size characteristics . . . vehicle drafting module 159 determines the adjusted coefficient of aerodynamic drag”); and 
automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold to accommodate for each of the visual detection driving parameters as each visual detection driving parameter impacts the driving environment for the respective segments of the roadway that the ground vehicle is operating in real-time (¶82 “process 339, the controller 150 adjusts the cruise 

With respect to claims 4 and 14, Dempsey discloses the energy consumption cruise controller (i.e., 150, 160, FIG. 2) is further configured to identify each ground vehicle control input5 as detected by the ground vehicle control detector in real-time as the ground vehicle maneuvers along the respective segments of the roadway, determine a current state of operation of the ground vehicle and a driver inputs6 for the respective segments of the roadway from each ground vehicle control input as the ground vehicle is operating in real-time wherein the current state of the operation of the ground vehicle is indicative as to a current operation of the ground vehicle as the ground vehicle is operating in real-time and the driver inputs is an input as to a state of control of the ground vehicle that the driver requests to operate the ground vehicle in real-time (¶25 “CAN bus includes any number of wired and wireless connections. Because the controller 150 is communicably coupled to the systems and components in the vehicle 100 of FIG. 1, the controller 150 is structured to receive/interpret data from one or more of the components shown in FIG. 1”) (120, 140, 111-115, FIG. 1) (¶ 60 “the operator may be travelling in cruise control and then apply the brakes of the vehicle to deactivate cruise control”) (¶69 “an operator may set a lateral distance threshold (e.g., 2 feet, 3 feet, etc.) via the operator I/O device 130 such that the vehicle 
automatically further adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to accommodate for the current state of the operation of the ground vehicle and the driver input of the driver of the ground vehicle for the respective segments of the roadway in real-time (¶ 60 “the operator may be travelling in cruise control and then apply the brakes of the vehicle to deactivate cruise control”; ¶69; ¶ 71; ¶75 “controller 150 is structured to optimize the fuel efficiency of the vehicle 100 based on the predefined constraints (e.g., mission constraint data 171, operator preferences”; ¶ 77 “cruise control has been activated/deactivated via the operator I/O device 130”, i.e., ACC switch) (310 “receive vehicle data”; 360 “adjust cruise control set speed”, FIG. 8). 

With respect to claims 5 and 15, Dempsey discloses a vehicle load estimator (i.e., “load determination module 156, FIG. 2) configured to: detect a plurality of vehicle load parameters associated with a vehicle load of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway, wherein the vehicle load parameters are generated from the longitudinal operation of the ground vehicle as the ground vehicle reacts to the vehicle load as the ground vehicle maneuvers along the respective segments of the roadway and from a three-dimensional geometry (i.e., road data in x, y and z dimensions: FIG. 3; ¶ 57 “GPS-based vehicle position and a digital map database . . . road grade (e.g., increase in road grade, decrease in road grade, etc.), a road curvature (e.g., a slight curve, a substantial curve, etc.), a road type (e.g., local, collector, arterial, highway, etc.)”) of the segment of the road (¶ 22 “controller receives vehicle operation data including, but not limited to, engine speed and torque data to determine a current road load for the vehicle while in cruise control . . . a 
determine an estimated load of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway based on the vehicle load parameters detected in real-time, wherein the estimated load impacts the operation of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway (¶2 “load determination module is structured to determine a current road load for the vehicle based on vehicle operation data regarding a characteristic of operation of the vehicle”) (¶ 3 “adjusting, by the controller, the cruise control set speed of the vehicle to at least one of facilitate and maintain a drafting arrangement between the vehicle and the second vehicle responsive to at least one of the current road load, the future road load, and the drafting road load”) (¶ 36 “load determination module 156 is structured to determine a current road load for the vehicle based at least partially on the vehicle data 170 and vehicle operation data 172”; ¶ 37 “load determination module 156 may interpret vehicle operation data 172 acquired by one or more sensors in the vehicle 100, such as sensors 140 . . . vehicle speed sensors; engine torque sensors; vehicle mass sensors . . . engine speed, a vehicle speed, an engine torque . . . current road grade”; ¶¶ 38-61 with various load calculations referencing FIG. 3).

With respect to claims 6 and 16, Dempsey discloses the energy consumption cruise controller is further configured to: 
automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the estimated load of the ground vehicle of the respective segments of the roadway determined in real-time, wherein the estimated load of the ground vehicle impacts the amount of overall energy consumption by the ground vehicle as the ground vehicle operates along the respective 

With respect to claims 7 and 17, Dempsey discloses the vehicle load estimator is further configured to: 
detect one or more of a speed and acceleration vehicle load parameter associated with the vehicle load of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway, wherein the speed/acceleration vehicle load parameter is indicative as to the vehicle load of the ground vehicle in real-time as the speed/acceleration vehicle load parameter varies in real-time as the ground vehicle maneuvers along the respective segments of the roadway in real-time (¶ 20 “adjust a cruise control set speed based on the current loading on the vehicle (e.g., increase speed when loading increases to maintain speed, etc.)”) (410, 420, 422 “determine current road load”, FIG. 9A) engine speed and torque data to determine a current road load for the vehicle while in cruise control”) (¶ 37 “load determination module 156 may interpret vehicle operation data 172 acquired by one or more sensors in the vehicle 100, such as sensors 140 . . . vehicle speed sensors; engine torque sensors; vehicle mass sensors . . . engine speed, a vehicle speed, an engine torque . . . current road grade”) (¶ 81 “current road load may include aerodynamic loads (e.g., wind resistance, aerodynamic drag, etc.), drag loads (e.g., rolling resistance, friction, etc.), gravitational loads (e.g., power to overcome gravitational forces, etc.), acceleration loads (e.g., power to accelerate engine, transmission, etc.), and component power loses (e.g., transmission losses, engine loses, etc.). At process 324, the controller 150 adjusts the cruise control set speed based on the current road load”); and 
determine the estimated load of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway based on the speed/acceleration vehicle load parameter detected in real-time, wherein an increased speed/acceleration vehicle load parameter corresponds to an increased vehicle load of the ground vehicle time (¶ 3 “adjusting, by the controller, the cruise control set speed of the vehicle to at least one of facilitate and maintain a drafting arrangement between the vehicle and the second vehicle responsive to at least one of the current road load, the future road load, and the drafting road load”) (¶ 20 “adjust a cruise control set speed based on the current loading on the vehicle (e.g., increase speed when loading increases to maintain speed, etc.)”) (i.e., 410, 420, 422 “determine current road load”, 470 “determine cruise control speed”, FIG. 9A) (¶ 37 “load determination module 156 may interpret vehicle operation data 172 acquired by one or more sensors in the vehicle 100, such as sensors 140 . . . vehicle speed sensors; engine torque sensors; vehicle mass sensors . . . engine speed, a vehicle speed, an engine torque . . . current road grade”; ¶¶ 38-64 with various load calculations) (¶ 81 “current road load may include aerodynamic loads (e.g., wind resistance, aerodynamic drag, etc.), drag loads (e.g., rolling resistance, friction, etc.), gravitational loads (e.g., power to overcome gravitational forces, etc.), acceleration loads (e.g., power to accelerate engine, transmission, etc.), and component power loses (e.g., transmission losses, engine loses, etc.). At process 324, the controller 150 adjusts the cruise control set speed based on the current road load”).
	

automatically adjust the operation of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway to accommodate for the speed/acceleration vehicle load parameter as the speed/acceleration vehicle load parameter varies in real-time thereby impacting the vehicle load of the ground vehicle in real-time to maintain the operation of the ground vehicle within the operation threshold for the respective segments of the roadway (¶ 20 “adjust a cruise control set speed based on the current loading on the vehicle (e.g., increase speed when loading increases to maintain speed, etc.)”) (i.e., 410, 420, 422 “determine current road load”, 470 “determine cruise control speed”, FIG. 9A) (¶21 “selectively adjust a cruise control set speed based on the current road load, the drafting road load, and the determined future road load to improve efficiency”) (¶ 22 “controller receives vehicle operation data including, but not limited to, engine speed and torque data to determine a current road load for the vehicle while in cruise control”; ¶¶ 38-64 with various load calculations; ¶64 “vehicle speed management module 160 may be structured to reduce fuel consumption of the vehicle 100 over a mission by interpreting the vehicle operation data 172, the horizon data 173, and the drafting data 174 to determine which of the current road load, the future road load, and the drafting road load indicate a smaller load on the vehicle 100”) (¶ 74 “vehicle speed management module 160 adjusts the cruise control set speed based on either the current road load and the future road load or the current road load and the drafting road load . . . to optimize the fuel efficiency of the vehicle 100”) (¶ 81 “current road load may include aerodynamic loads (e.g., wind resistance, aerodynamic drag, etc.), drag loads (e.g., rolling resistance, friction, etc.), gravitational loads (e.g., power to overcome gravitational forces, etc.), acceleration loads (e.g., power to accelerate engine, transmission, etc.), and component power loses (e.g., transmission losses, engine loses, etc.). At process 324, the controller 150 adjusts the cruise control set speed based on the current road load”). 

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0072157 to Koebler et al. (Koebler)

a plurality of driving environment sensors (¶ 41, “sensors”) associated with a ground vehicle that maneuvers on a roadway that are configured to detect a plurality of driving parameters associated with the ground vehicle as the ground vehicle maneuvers along a plurality of segments of the roadway, wherein the driving parameters are indicative to a driving environment that the ground vehicle is operating (¶ 36 “power supplied and used by a motorized vehicle can be optimized based on information inputs including: user demands, environmental conditions, the current or anticipated operational state of the vehicle, and the operational parameters for the vehicle”), and 
wherein the plurality of segments of the roadway comprise respective portions of the roadway that include a respective specific geometry (FIG. 1A, 1B, each changing sloped section requires different operation thresholds to maintain efficiency; FIG. 2 203 segment route, 205 model optimal power to engine for route, FIG. 4A, i.e, 407, 435 “target velocities for each segment”, FIG. 5); 
a ground vehicle control detector associated with the ground vehicle that is configured to detect a plurality of ground vehicle control inputs associated with an operation of the ground vehicle received from one or more of a brake pedal, an accelerator pedal, an automatic cruise control, a steering angle sensor and a clutch of the ground vehicle (¶ 110 “accelerator and brake pedal position (e.g., pressure applied and/or current angle of the petals) as the ground vehicle maneuvers along the plurality of segments of the roadway, wherein the ground vehicle control inputs are generated from operation of the ground vehicle along the plurality of segments of the roadway; and 
(¶ 38 “power management device”) (see Fig. 1B and ¶ 125, “sending an electrical signal” and “mechanically controlling”) to maintain the operation of the ground vehicle within an operation threshold based on the detected driving parameters and ground vehicle control inputs (¶ 36 “power supplied and used by a motorized vehicle can be optimized based on information inputs including: user demands, environmental conditions, the current or anticipated operational state of the vehicle, and the operational parameters for the vehicle”)
an energy consumption cruise controller communicatively coupled to the plurality of driving environment sensors and the ground vehicle control detector, the energy consumption cruise controller to control an engine controller (¶ 118 “power management devices and systems described herein may also include a motor control mechanism. The motor/engine controller changes the motor speed by mechanical operation”) and one or more of brakes, steering, and throttle (¶ 118, 125, 129) to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments  of the roadway to maintain the operation of Page 12 of 37Appl. No. 16/212,108the ground vehicle within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway (FIG. 1A, 1B, each changing sloped section requires different operation thresholds to maintain efficiency; FIG. 2 203 segment route, 205 model optimal power to engine for route, FIG. 4A, i.e, 407, 435 “target velocities for each segment”, FIG. 5), wherein the operation threshold is the operation of the ground vehicle that decreases an amount of , over the plurality of segments of the roadway (FIG. 1A, 1B, each changing sloped section requires different operation thresholds to maintain efficiency; FIG. 2 203 segment route, 205 model optimal power to engine for route, FIG. 4A, i.e, 407, 435 “target velocities for each segment”, FIG. 5) and maintains a speed of the ground vehicle within a speed threshold associated with the respective segments of the roadway and specified by at least one of the plurality of driving parameters, as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller.  
(¶ 80 “+/-5 mph”) (¶ 9 “managing the power consumption of an automotive vehicle, and thereby for optimizing the power consumption of the vehicle . . . based on information provided from the external environment of the vehicle, the operational status of the vehicle, one or more command inputs from a driver, and one or more operational parameters of the vehicle . . . applied power may also be expressed as an optimized speed or speeds to which the vehicle is controlled . . . optimize the power consumption of an automotive vehicle by controlling the final speed of the vehicle, for example, by controlling the power applied to the vehicle motor”) (¶ 10 “system may determine an optimal (e.g., fuel efficient) speed within the range selected . . . efficient speed over a given route, the system can optimize energy usage within the driver's stated speed and range”) (¶12 “system may use speed limits, traffic conditions, physical 

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Comprehensive Energy Management – Eco Routing & Velocity Profiles” to Watzenig et al. (Watz), published 2017, pp. 1-99. 
With respect to claims 1 and 11, Watz discloses an automated cruise control system to automatically decrease energy consumption, comprising: 
a plurality of driving environment sensors associated with a ground vehicle that maneuvers on a roadway that are configured to detect a plurality of driving parameters associated with the ground vehicle as the ground vehicle maneuvers along a plurality of segments of the roadway, wherein the driving parameters are indicative to a driving environment that the ground vehicle is operating, and  wherein the plurality of segments of the roadway comprise respective portions of the roadway that include a respective specific geometry; 
(p. 65 “constraints which are imposed from environment and external factors exist”; section 4.2.4 “other traffic participants”; “traffic lights”; “traffic signs”; “road curvature””) (4.4.1 “results in moving on a constant speed of round about 10 m/s (for this vehicle and air drag resistance) on a flat road, slowing down uphill and speeding up downhill”) (4.4.3 “influence of road gradient”)
a ground vehicle control detector associated with the ground vehicle that is configured to detect a plurality of ground vehicle control inputs associated with an operation of the ground vehicle received from one or more of a brake pedal, an accelerator pedal, an automatic cruise control, a steering angle sensor and a clutch of the ground vehicle as the ground vehicle maneuvers along the plurality of segments of the roadway, wherein the ground vehicle control inputs are generated from operation of the ground vehicle along the plurality of segments of the roadway; and 
(p. 64, 4.2.1 “vehicle model (which we shortly call the system) is represented by two states: s—the longitudinal distance travelled by the vehicle and v—the longitudinal velocity of the vehicle. The system input is the motor torque Tm”) (p. 64, 4.2.1 “using an efficiency coefficient g scheduled by a map, a combined transmission ratio of the powertrain k and the radius of the wheels rw. The ratio between 
an energy consumption cruise controller communicatively coupled to the plurality of driving environment sensors and the ground vehicle control detector, the energy consumption cruise controller configured to control an engine controller and one or more of brakes, steering, and throttle to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments  of the roadway (4.3.2 “optimal control problem and together with a cost-to-go map it gives insight into an optimal behavior”) to maintain the operation of Page 12 of 37Appl. No. 16/212,108the ground vehicle within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway, wherein the operation threshold is the operation of the ground vehicle that decreases an amount of , over the plurality of segments of the roadway and maintains a speed of the ground vehicle within a speed threshold associated with the respective segments of the roadway and specified by at least one of the plurality of driving parameters, as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller.  
(p. 63, 4.1 “optimize energy consumption”) (section 4.2.2 “the main focus is on energy efficiency, so the cost function will be designed to represent the overall energy consumption of the vehicle”) by the ground vehicle and maintains a longitudinal speed of the ground vehicle within a longitudinal speed threshold (Table 4.1 “speed limits”) associated with the segment of the roadway (p. 63, 4.2 “determine a vehicle speed trajectory (necessary motor torque) which results in optimal energy consumption for the given transportation task while taking into account additional constraints. First, a widely used, rather generic model of a vehicles longitudinal motion is defined. Then an appropriate cost function and relevant constraints are outlined”) (section 4.3 “achieve a global optimal solution by generating a new optimal speed trajectory. A new optimal speed trajectory has to be generated since the constraints are assumed to be violated . . . overall energy consumption . . . integrate different constraints”) (FIG. 4.2, optimal speed trajectory, road profile, altitude, velocity, maximum velocity, minimum velocity)

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20200156637 to Arsie (Arsie) 
With respect to claims 1 and 11, Arsie discloses an automated cruise control system to automatically decrease energy consumption (FIG. 2 shown below), comprising: 

    PNG
    media_image1.png
    693
    483
    media_image1.png
    Greyscale

a plurality of driving environment sensors associated with a ground vehicle that maneuvers on a roadway that are configured to detect a plurality of driving parameters associated with the ground vehicle (3b) as the ground vehicle maneuvers along a plurality of segments of the roadway (claim 10), wherein the driving parameters are indicative to a driving environment that the ground vehicle is operating, and  wherein the plurality of segments of the roadway comprise respective portions of the roadway that include a respective specific geometry; (claim 10, route to travel expressed as sum of M terms, where M is the number of segments having length Δs.sub.2 forming said route to travel having length S, of the fuel consumption by said vehicle, along a i-th segment of length Δs.sub.2 of said route of length S, and of penalising factors aimed at penalising gear changes on uphill and downhill sections)
a ground vehicle control detector associated with the ground vehicle that is configured to detect a plurality of ground vehicle control inputs associated with an operation of the ground vehicle received from one or more of a brake pedal, an accelerator pedal, an automatic cruise control, a steering angle sensor and a clutch of the ground vehicle (3c, driver inputs) as the ground vehicle maneuvers along the plurality of segments of the roadway, wherein the ground vehicle control inputs are generated from operation of the ground vehicle along the plurality of segments of the roadway (claim 10); and 
an energy consumption cruise controller communicatively coupled to the plurality of driving environment sensors and the ground vehicle control detector, the energy consumption cruise controller configured to control an engine controller and one or more of brakes, steering, and throttle to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments (4, 5, first, second optimization) of the roadway to maintain the operation of Page 12 of 37Appl. No. 16/212,108the ground vehicle within an operation threshold for the respective segments of the roadway based on the detected driving parameters and ground vehicle control inputs of the respective segments of the roadway, wherein the operation threshold is the operation of the ground vehicle that decreases an amount of , over the plurality of segments of the roadway and maintains a speed of the ground vehicle within a speed threshold associated with the respective segments of the roadway and specified by at least one of the plurality of driving parameters, as compared to operation of the ground vehicle along the plurality of segments of the roadway without the energy consumption cruise controller.  (claim 10, segments) ([0003] In the state of the art systems for controlling the cruising speed of vehicles, so-called "Cruise control" systems, are known which facilitate the driving, by allowing an automatic adjustment of a vehicle speed, compatible with its set-up conditions, with the aim of reducing the consumption thereof”;  [0073] More in detail, this second optimisation process performs the minimization of the cost function J.sub.2 as a function of the gear changes .gamma., associated with the fuel consumption of the vehicle, and given by the relation; [0091] Such a system 2 comprises at least one device 3 for collecting data, configured to output data relating vehicle V and a route to travel, as well as any data that can be inserted by the driver of the vehicle V and data related to the engine of the vehicle V. In FIG. 2, said at least one device 3 comprises: a memory 3a that stores data related to the vehicle V, such as the total mass m of the vehicle V (the value of which can possibly be updated by weight sensors positioned on the specific components of the vehicle V), an aerodynamic resistance coefficient C.sub.x, frontal area A of the vehicle V, the first and the second coefficient C.sub.r0 and C.sub.r1 rolling resistance of the tires of the vehicle V (which can be updated based on the progressive wear of the tires); a satellite navigator 3b (provided for example with GPS sensor and/or GLONASS) that provides data relating to the position of the vehicle and the route to travel, such as the current position of the vehicle, a geographical destination position, information relating to the route between the position of the vehicle V and the CAN-BUS) and a memory which stores the pattern of the maximum torque developed by the engine of the vehicle, fuel flow maps (for example as function of the torque developed by the engine and the engine speed) and the transmission ratios. Other embodiments of the system according to the invention can comprise additional sensors, for example for detecting a ambient air density and/or weather conditions; [0093] The system 2 further comprises at least one second module 5 for optimizing the fuel consumption, arranged downstream of the first module 4 for optimizing the driving force and operatively connected to said first module 4 and to said at least one device 3 for collecting data; [0108] Said one or more apparatuses for controlling the speed .nu. and the gear engaged .gamma. (or of the gear changed u.sub.sh) of the vehicle V, include, for example, a cruise control system which regulates a power-train, or a control unit of the gearbox or any other control device that contributes directly or indirectly to the control of the fuel consumption; [0110] With particular reference to the method, experimental studies have shown that, under equal conditions with respect to traditional methods, the method according to the present invention provides for reference signals for vehicles control systems that allow to adjust the speed .nu. of a vehicle V, improving performance from the consumption”)( claim 10. Method according to claim 1, wherein said second optimisation process is a dynamic process of minimisation of a cost function J.sub.2 of the fuel consumption of said vehicle along said route to travel)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey in view of U.S. Patent Application Publication No. 2016/0001781 to Fung et al. (“Fung”). 
With respect to claims 9 and 19, Dempsey discloses a risk estimator7 configured to: detect a plurality of driving risk conditions8 associated with the driving environment of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway, wherein the driving risk conditions are generated from the driving environment of the respective segments of the roadway that the ground vehicle is operating in real-time (¶25 data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) (i.e., road data in x, y and z dimensions: FIG. 3; ¶ 57 “GPS-based vehicle position and a digital map database . . . road grade (e.g., increase in road grade, decrease in road grade, etc.), a road curvature (e.g., a slight curve, a substantial curve, etc.), a road type (e.g., local, collector, arterial, highway, etc.)”) (¶78 “delays due to congestion, accidents, weather conditions, road repair work, etc. . . . data provided by the communications module 162 is dynamic in that it approximates substantially real-time driving conditions 
	 However, Dempsey fails to disclose one of the detected risk factors includes a driver status9 of a driver of the ground vehicle that is indicative of an engagement of the driver in operating the ground vehicle in real-time to determine an combined driving risk level10 for the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway based on the driving risk conditions detected in real-time, wherein the overall driving risk level impacts the operation of the ground vehicle in real-time as the ground vehicle maneuvers along the respective segments of the roadway. 
However, detecting driver status as a risk factor to determine an overall risk was commonly known to one of ordinary skill at the time of effective filing. For example, Fung, from the same field of endeavor, also discloses an automatic cruise control system (¶249) (212, 214, 216, FIG. 2) wherein input to the ACC system includes a detected risk factor of a driver status based on monitoring driver behavior (FIG. 62, 82, 93-94, 125)(¶ 8 “modifying control of one or more vehicle systems based on the combined driver state index”) (¶204 “The "state" of the biological being or "driver state," as used herein, refers to a measurement of a state of the biological being and/or a state of the environment surrounding (e.g., a vehicle) the biological being. A driver state or alternatively a "being state" can be one or more of alert, vigilant, drowsy, inattentive, distracted, stressed, intoxicated, other generally impaired states, other emotional states and/or general health states, among others. Throughout this specification, drowsiness and/or distractedness will be used as the example driver state being assessed. However, it is understood that any driver state could be determined and assessed, including but not limited to, drowsiness, attentiveness, distractedness, vigilance, impairedness, intoxication, stress, emotional states and/or general health states, among others”) (¶ 502 “upon detecting that a driver is distracted, drowsy or otherwise inattentive, the response system 188 can control the low speed follow system 212, the cruise control system 214, the automatic cruise control system 216, the collision warning system 218, the 
and is used along with vehicle environment and vehicle operations risk factors to determine an overall risk that results in adjustment of vehicle operations (Fung, i.e., FIG. 134, 13406 “operating information”, 13408 “driver state index”, 13410 “hazard”, 13412 “determine risk level”, 13416 “modify control of first vehicle system”) (Fung, ¶696 “state can be characterized as a hazard, a type of hazard, a hazard level, and/or a risk level. In one embodiment, controlling one or more vehicle systems is based on one or more driver states and one or more vehicular states”) (Fung, FIG. 126, 12606 steering, 12604 driver sate, 12616 combined driver state, 12618 modify control of vehicle systems) (FIG. 128, 128606 vehicular state, 12802 driver state, 12814 modify control of vehicle systems) (Fung, ¶693 “describes a state of the motor vehicle 100 based on external information about the vehicle environment. In one embodiment, the vehicular state can describe a risk surrounding the vehicle environment”) (Fung, ¶ 852 “if the combined driver state index indicates a distracted driver and the vehicular state indicates a high risk, the response system 188 can modify the control of the vehicle systems at step 12814”) (Fung, ¶ 881 “risk level could be characterized by a range of numeric values (for example, 1 to 10, with 1 being the lowest risk and 10 being the highest risk). In some cases, the risk level could be characterized as either "high risk" or "low risk." In still other cases, the risk level could be characterized in any other manner”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include a driver status detected risk factor based on the teachings of Fung, as a risk detected risk factor in the system of Dempsey, in order to increase the accuracy of an overall driving risk estimation since a driver state impacts reaction time while driving and may necessitate further vehicle control including cruise control speed in order for safe operation of the vehicle (i.e., Fung, ¶206, ¶252 

With respect to claim 10, Dempsey in view of Fung disclose the energy consumption cruise controller is further configured to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the combined driving risk level of the ground vehicle determined in real-time, wherein the combined driving risk level for the ground vehicle impacts the amount of overall energy consumption by the ground vehicle as the ground vehicle operates along the segment of the roadway in real-time (i.e., Fung, ¶206, ¶252 “automatically applying various stages of 

With respect to claim 20, Dempsey in view of Fung disclose the automatic adjusting of the operation of the ground vehicle further comprises automatically adjusting the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle as the ground vehicle maneuvers along the respective segments of the roadway to maintain the operation of the ground vehicle within the operation threshold based on the combined driving risk level of the ground vehicle determined in real-time, wherein the combined driving risk level for the ground vehicle impacts the amount of energy consumption by the ground vehicle as the ground vehicle operates along the segment of the roadway in real-time (i.e., Fung, ¶206, ¶252 “automatically applying various stages of warning and/or control to mitigate collisions”; ¶949 “minimum gap”) (Fung, i.e., FIG. 134, 13406 “operating information”, 13408 “driver state index”, 13410 “hazard”, 13412 “determine risk level”, 13416 “modify control of first vehicle system”) (Fung, ¶696 “state can be characterized as a hazard, a type of hazard, a hazard level, and/or a risk level. In one embodiment, controlling one or more vehicle systems is based on one or more driver states and one or more vehicular states”) (Fung, FIG. 126, 12606 steering, 12604 driver sate, 12616 combined driver state, 12618 modify control of vehicle systems) (FIG. 128, 128606 vehicular state, 12802 driver state, 12814 modify control of vehicle systems) (Fung, ¶693 “describes a state of the motor vehicle 100 based on external information about the vehicle environment. In one embodiment, the vehicular state can describe a risk surrounding 

Previously Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20190217724 Ford, to Erb is cited to disclose a CSD is cruise speed controller 305, AWE 330 is battery/ fuel efficiency, a camera to detect environmental elements ([0036] VCS 205 and/or other controller(s) may include, be configured with, and/or cooperate with one or more communications, navigation, and other systems, units, controllers, and/or sensors, such as a vehicle to vehicle communications system (V2V) 201, and roadway and cloud-based network infrastructure to vehicle and vehicle to infrastructure communication system (I2V, V2I) 202, a LIDAR/SONAR (light and/or sound detection and ranging) and/or video camera roadway proximity imaging and obstacle sensor system 203, a GPS or global positioning system 204, and a navigation and moving map display and sensor system 20), and:
[0008] The controller(s) is/are also adapted to adjust a vehicle cruise speed to adaptively extend HEV and/or vehicle range, according to the cruise signal and route efficiency profile, which enables the HEVs to reach at least one and/or one or more designated destination in a minimum and/or reduced span of time. Further, the adjusted vehicle cruise speed moderates HEV consumption of the available fuel and/or electric battery power, during cruise control operation, such that at least one and/or one or more respective reserve energy limits of battery power and fuel are maintained. The controller(s) are also adapted to detect changing and/or instantaneous performance parameters and environmental conditions. In further examples, the at least one and/or one or more respective reserve energy limits are adjustable and/or selectable, and are directed to a fuel limit that includes a minimum quantity of fuel, and/or a limit of battery power including a minimum state of charge of at least one vehicle traction battery. Such parameters and conditions may be detected directly by the controller(s) and/or be communicated via feedback signals generated by controller(s), sensors, and systems of HEV.
environmental
environmental conditions, which include for purposes of example, changing and/or instantaneous feedback signals that communicate during cruise control operation at least one, and/or one, two, or more of posted roadway speed limit, terrain or roadway inclination and elevation, wind speed and direction, nearby traffic speed and distance, vehicle to vehicle data, and atmospheric pressure, temperature, and humidity, and infrastructure to vehicle data, among other environmental conditions.
[0065] REP 300 is generated by the controller(s) that is/are configured to respond to one or more of CCS 240 and/or CSD 305 to enable the cruise speed to be set and initiated for HEV operation over stretches of roadway when appropriate and/or desired. In response to CCS 240, the controller(s) generate REP 300 according to changing and/or instantaneous vehicle performance parameters VPPs 310 and environmental conditions EVCs 315. REP 300 also utilizes the initial or baseline set speed CSD 305, and predicts one or more optimal HEV cruise speed(s) and related performance parameters and settings for a range of VPPs 310 and EVCs 315.
[0084] The controller(s) of the disclosure are further modified in other variations to adjust CSD 305 adaptively according to and as ESs 350 change over time, and such that magnitude(s) of such ESs 350 are prospectively reduced. The controller(s) also adjust the predicted, optimal CSD 305 of the REP 300 and related profiles, as well as related VPPs, during cruise control operation. This in turn enables a more accurately predicted HEV performance and efficiency, such that HEV 100 may utilize cruise control operation to reach the one or more DDs, without exhausting battery power and/or fuel below the respective FLM 340 and/or BLM 345, and such that time to reach the one or more DDs is minimized. The reduced ESs 350 reflect increased accuracy in such predicted and/or estimated REPs 300, and the related VPPs 310, and other profiles, data, and parameters. The improved accuracy also further ensures HEV 100 can reach the one or more DDs especially during circumstances of low and/or near exhausted fuel and/or battery power.
[0075] AWE 330 may further include and/or be generated according to actual fuel and/or battery power consumption, which results from utilization of REP 300, STP 320, and/or WTP 325 during operation, and which may be generated, identified, and communicated utilizing one or more common units of measure known to those with skill in the technology area, and may include for example, such as miles or kilometers per gallon of fuel and/or miles or kilometers per kilowatt of battery power, watt-hours per mile or kilometer, among various equivalent units of measure and related conversions therebetween.
[0076] In one example, AWE 330 is generated cumulatively and/or for individual roadway segments and respective CSDs 305 and time spans over the contemplated roadway segments, and according to the amount of ICE 115 and/or EM 120 power in watt-hours (or any other suitable units of measure) expended compared to the work done (the product of forces and distances) to move HEV 100 over such spans, less aerodynamic, electrical, and physical/mechanical efficiency losses, during a time needed for HEV 100 to travel the distance of each segment (in miles, kilometers, or any other suitable distance unit of measure) over the total distance between LOC 335 and the DD(s). 
[0077] Such AWE 330 data may also be utilized to generate various actual and optimal target efficiency parameters, variables, and conditions utilized with and to adjust, calibrate and optimize one or more of REP 300, CSD 305, VPPs 310, STP 320, WTP 325, and other parameters. Persons skilled in the relevant technology areas may be able to generally understand that efficiency of HEVs 100 can be measured in many ways. In an example according to the disclosure, efficiency can be generally measured by comparing the power generated by burning gasoline or another fuel and by discharging battery(ies) 175, 180, with the work done by causing HEV 100 to do work by traveling to one or more DDs. Such a measure of efficiency is typically reduced by efficiency losses due to thermodynamic, aerodynamic, and mechanical energy losses that are incurred during operation of HEV 100, as described in further example elsewhere herein. Such efficiency considerations are in turn utilized to determine the optimal target parameters, variables, and conditions in the generated REP 300, STP 320, WTP 325, and other parameter profiles. 
AWE -- ¶67 actual watt-hour per mile efficiency AWE 330
[0078] In further arrangements according to the disclosure, the controller(s) is/are also configured to generate REP 300 according to EVCs 315, which include for purposes of further examples, the changing and/or instantaneous feedback signals OS 245 that communicate, during cruise control operation of HEV 100, at least one, and/or one, two, or more of posted roadway speed limit, terrain or roadway inclination and elevation, wind speed and direction, precipitation, nearby traffic speed and distance, vehicle to vehicle traffic proximity and roadway congestion data, and atmospheric pressure, temperature, and humidity, and infrastructure to vehicle roadway condition data, among other environmental conditions that are external to and/or proximate to HEV 100.
[0079] The controller(s) is/are also adapted to adjust vehicle cruise speed CSD 305 to adaptively extend range of HEV 100, according to one or more of CCS 240, REP 300, VPPs 310, EVCs 315, and related data. The adaptively adjusted CSD 305 enables HEV 100 to reach the at least one and/or one or more designated destinations DDs in a minimum and reduced span of time TS 355. As also described elsewhere herein, the controller(s) are further configured to minimize and/or reduce TS 355, by controlling and adjusting CSD 305 from the initial cruise control set speed, according to REP 300 and other profiles, parameters, conditions, and data. When the controller(s) initiate the cruise control mode, and set the initial cruise control speed CSD 305, TS 355 is also initially predicted.
1. A vehicle, comprising: a powertrain coupled with a traction battery and controller configured to, operate the powertrain to adjust a cruise speed from an initial speed set upon initiating a cruise control mode, and to reach at least one designated destination having exhausted the battery to a state of charge according to one or more reserve energy limits.
2. The vehicle according to claim 1, comprising: the controller configured to: generate an error signal according to an actual efficiency, according to changing vehicle performance parameter and environmental conditions, and a route efficiency profile that includes optimal vehicle performance parameter targets; adjust one or more of the cruise speed and profile adaptively according to the error signal; and such that a magnitude of the error signal is reduced. 
4. The vehicle according to claim 1, comprising: the controller configured to: generate a route efficiency profile according to changing vehicle performance parameters that include speed and watt-hour per mile efficiency target profiles, which are adjusted according to feedback signals that communicate actual watt-hour per mile efficiency and two or more of vehicle position, mass, tire pressure, drag, vehicle accessory load, and remaining energy available.
5. The vehicle according to claim 1, comprising: the controller configured to: generate a route efficiency profile according to environmental conditions that include instantaneous feedback signals that posted speed limits, terrain inclination and elevation, wind speed and direction, nearby traffic speed and distance, and atmospheric pressure, temperature, and humidity.
6. The vehicle according to claim 1, comprising: the at least one designated destination includes two or more destinations; and the controller configured to adjust the one or more reserve energy limits such that vehicle range extends to the two or more destinations. 
7. The vehicle according to claim 1, comprising: the one or more reserve energy limit of fuel includes a minimum quantity of fuel. 
8. The vehicle according to claim 1, comprising: the one or more reserve energy limit of battery power includes a minimum state of charge of at least one vehicle traction battery. 
11. A vehicle, comprising: a battery coupled to a controller configured to: initiate a cruise control mode responsive to a cruise signal; and adjust a cruise speed from an initial set speed and according to changing vehicle performance parameters and environmental conditions, to reach at least one designated destination having exhausted a vehicle range according to a state of charge of the battery subject to one or more reserve energy limits. 
12. The vehicle according to claim 11, comprising: the controller configured to: generate an error signal according to an actual efficiency and a route efficiency profile that includes one or more of the vehicle performance parameters and environmental conditions; adjust one or more of the cruise speed and profile adaptively according to the error signal; and such that a magnitude of the error signal is reduced.
US 20140277835 Ford is cited to disclose: 

    PNG
    media_image2.png
    283
    521
    media_image2.png
    Greyscale

	US 20120124657 is cited to disclose
presents a recommended speed in the fixed speed travel according to an environment of surrounding the subject vehicle, such as a present weather state, a surface state of a road under travel, and a visual field of a driver, with reference to a flowchart of FIG. 4. The present process is started at the time of a start up of the subject vehicle
[0049] In specific, the vehicle speed control apparatus 10 may detect the weather state based on an image of a vicinity of the subject vehicle captured by the camera 70, for example. It may detect a weather state using traffic information acquired from a digital radio broadcast which is received by the audio 90. It may detect a weather state using a raindrop sensor, a temperature sensor, and/or a humidity sensor (none shown). Then the safety speed may be designated according to the weather state. 
6. The vehicle speed control system according to claim 3, further comprising: an eco-route specification section to specify, based on the map data, an eco-route, which is a route that provides a minimal consumption of the energy in a travel up to the destination, wherein the presentation section further presents the eco-route. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 


With respect to the drawing objects (Amend. 24-25) the drawing objection has been withdrawn as a result of the amendment. 

With respect to the 35 USC § 101 rejection (Amend. 25-26) the rejection has been withdrawn as a result of the amendment. 



With respect to the 35 USC § 112 (b) rejection (Amend. 27), Applicant fails to provide any arguments, rationale or logic specific to the particularly described deficiencies in the 112(b) rejection in non-final office action. Merely pointing out certain claim features recited and nakedly asserting compliance with 112(b) does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Accordingly, Applicant has failed to rebut the numerous 112(b) rejections in the non-final office action. 
With respect to the 35 USC § 112 (a) rejection (Amend. 27-28), Applicant fails to provide any arguments, rationale or logic specific to the particularly described deficiencies in the 112(a) rejection in non-final office action. Merely pointing out certain claim features recited and nakedly asserting compliance with 112(a) does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Accordingly, Applicant has failed to rebut the numerous 112(b) rejections in the non-final office action. 

With respect to the 35 USC § 102 rejections as anticipated by Dempsey, Applicant asserts, that with respect to claims 1 and 11 (Amend. 28-31), the claims as amended recite “the controls to adjust the operation of the ground vehicle, in accordance with Claim 1 as amended, is computed for each segment of a roadway having a specific geometry based on the detected driving parameters and ground vehicle control inputs of the respective segment of the roadway”.  
However, Applicant fails to assert that Dempsey fails to disclose such a feature wherein Applicant merely points out that “Dempsey teaches determining a current road load for vehicle based on a current location of the vehicle and a future road load based on horizon data at a future location along a route of the vehicle.” 
	 First, it is important to note that Applicant does not provide a limiting definition of a “segment” of a roadway. For example, claim 1 recites “the ground vehicle maneuvers along a plurality of
segments of the roadway” such that a segment of a roadway can be any sub-portion of a road that the vehicle is driving on. Moreover, since the claim broadly recites “an energy consumption cruise controller . . . to automatically adjust the operation of the ground vehicle as the ground vehicle maneuvers along respective segments of the roadway”, any controller that continuously adjusts operations for a vehicle as it travels down a roadway, based on a detected roadway environment at each instant of detection is necessarily doing so “for the respective segments of the roadway” since the vehicle is encountering new segments of roadway each time the vehicle moves forward on a road. 
In addition, the amended limitation “and wherein the plurality of segments of the roadway comprise respective portions of the roadway that include a respective specific geometry” does provide 
For example, the specification guides that a geometry of a segment of roadway can refer to a “change in grade of the roadway” or “a change in curvature of the roadway”. Spec. ¶ 29. In addition, the specification indicates the automatic adjustments can occur any time a segment of roadway “is changing”. Spec. ¶ 30. Further examples of a geometry of a segment include the width of the roadway and the amount of lanes of the roadway (Spec. ¶59) as well as “The geometry of the roadway are the dimensions, curvature, and/or grade of the roadway.  For example, the geometry of the roadway includes but is not limited to the width of the roadway, the quantity of lanes of the roadway, the width of each lane of the roadway, the grade of the roadway, the curvatures of the roadway, and/or any other type of geometry of the roadway”. Spec. ¶ 26
In addition, a segment of roadway may change even though the road itself does not change at all since segments change when a speed limit for a portion of the roadway changes. Spec. ¶ 34. 
Accordingly, Dempsey explicitly discloses “the controls to adjust the operation of the ground vehicle. . . is computed for each segment of a roadway having a specific geometry based on the detected driving parameters and ground vehicle control inputs of the respective segment of the roadway”. 
For example, Dempsey discloses the controls can adjust operation of the ground vehicle can be computed continually or based on predefined time or distance segments (¶56 “The load determination module 156 may be structured to continuously determine the current road load or, in certain embodiments, the determination may be made after a preset amount of time or distance”). As shown in FIG. 8, the load determination module can be based on road horizon data 340, or vehicle operation data, FIG. 9B, 420, 422, which includes road segment geometry (¶ 25 “The data may include road data (e.g., road grade, road type, road loads, road curvature, etc.) received via one or more sensors, such as sensors 140”) 
In addition, the road horizon data determines road segment geometry of the road it is currently driving on as the vehicle travels along the road, which includes “a road grade (e.g., increase in road grade, decrease in road grade, etc.), a road curvature (e.g., a slight curve, a substantial curve, etc.), a 

With respect to the 35 USC § 102 rejection of claims 1 and 11 as anticipated by Koebler, Applicant fails to provide any patentability argument that addresses the citations with any particularity. Rather, Applicant merely recites the claim language and concludes the claims are patentable over Koebler. Merely pointing out certain claim features recited in independent claims 1 and 11 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Accordingly, Applicant has failed to rebut the prima facie case of anticipation presented in the non-final office action with respect to claims 1 and 11. 

With respect to the 35 USC § 102 rejection of claims 1 and 11 as anticipated by Watzenig, Applicant fails to provide any patentability argument that addresses the citations with any particularity. Rather, Applicant merely recites the claim language and concludes the claims are patentable over Watzenig. Merely pointing out certain claim features recited in independent claims 1 and 11 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Accordingly, Applicant has failed to rebut the prima facie case of anticipation presented in the non-final office action with respect to claims 1 and 11. 

With respect to the 35 USC § 103 rejection of claims 9, 10, 19 and 20 as obvious in view of the combined teachings of Dempsey and Fung. Applicant fails to provide any patentability argument that addresses the citations with any particularity. Amend. 35-36. Rather, Applicant merely recites the claim language and concludes the claims are patentable over the combined teachings of Dempsey and Fung
Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Accordingly, Applicant has failed to rebut the prima facie case of obviousness presented in the non-final office action with respect to claims 9, 10, 19 and 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Oxford English Dictionary Lexico, available at: https://www.lexico.com/en/definition/estimator. 
        2 See Oxford English Dictionary Lexico, available at: https://www.lexico.com/en/definition/controller. 
        3 No limiting definition is provided in the specification for “segments” or “geometry”. According to the plain ordinary meaning of segment, a road segment can include any sub-portion of a roadway. With respect to geometry, the specification indicates examples such as a change in grade, a change in curvature (¶ 29), the width of the roadway and the amount of lanes of the roadway (Spec. ¶59), dimensions, curvature and/or grade, width of roadway, quantity of lanes, width of a lane and/or any other type of geometry of the roadway. Spec ¶26. 
        4 Applicant defines visual as including but not limited to “camera 340, the radar 350, the LIDAR 305, and/or any other type of visual detection device that may detect the visual detection driving parameters”. See Spec. ¶52 (“the visual detection devices may include the road looking camera 340, the radar 350, the LIDAR 305, and/or any other type of visual detection device that may detect the visual detection driving parameters that are impacting the driving environment of the ground vehicle 110”). 
        5 The specification identifies ground vehicle control input as “any . . . type of system . . . that trigger the ground vehicle to operate including brake, accelerator, cruise control switch and steering.  Spec ¶51 (“Rather than simply having the ground vehicle 110 operate at the set speed . . . automatically adjust the operation of the ground vehicle 110 . . . automatically adjust the vehicle systems 390 . . . the vehicle systems 390 may include but are not limited to the engine controller, brakes, steering, throttle, and/or any other type of system of the ground vehicle 110 that trigger the ground vehicle 110 to operate”); (345, 355, 365, 375, FIG. 3). 
        6 The specification discloses the ground vehicle control inputs in and of themselves indicate the intent of the driver (¶81 “any other type of ground vehicle control input that is indicative as to . . . the intent of the driver”). This follows since driver inputs inherently indicate what actions the driver is intending to perform. 
        7 “risk estimator” is not defined or provided with an algorithm in the specification, but is associated with various exemplary inputs that are forwarded to an energy consumption cruise controller to adjust vehicle operation (¶109 “road surface conditions 540, driver alertness and readiness level 550, 3D maps road geometry 560, weather conditions 570, location-based traffic accident history database 580 and so on”).   
        8 Spec. ¶¶ 109–113 “driving risk conditions include but are not limited to road surface conditions 540, driver alertness and readiness level 550, 3D maps road geometry 560, weather conditions 570, location-based traffic accident history database 580 . . . the quality and/or habits of the driver”) 
        9 Driver status is broadly defined as data “with regard to the driver engaging the operating of the ground vehicle” (¶ 123). 
        10 “combined driving risk level” is not defined or provided with an algorithm in the specification but is identified on the basis of its effects, i.e., that it “provides insight to the energy consumption cruise controller 520 as to the overall risk driving level 530” (¶ 110) and it “may significantly impact how the energy consumption cruise controller 520 determines how to automatically adjust the ground vehicle 110” (¶ 113).